DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species listed on pages 2-3 of the Remarks in the reply filed on 03/19/2021 is acknowledged.  The traversal is on the ground(s) that all claims are generic to all species.  This is not found persuasive because many of the claims are not generic to all species, as explained immediately below. The requirement is still deemed proper and is therefore made FINAL.
Applicant states that all claims 1-18 read on the elected species. However, claim 4 states that the material of the tubular member is Ta, but Applicant elected the material of the tubular layer being Cu (species I1); therefore, claim 4 has been withdrawn. Additionally, Applicant elected the embodiment in which the acting layer is Li alone (species E1), whereas claim 10 is directed towards a mutually exclusive embodiment in which the acting layer is comprised of two distinct layers of two different materials, Be first and Li second (as further made clear by claims 10 and 12: e.g., “the materials of the first and second acting layers are different” and “the first acting layer is Be”). Because Applicant has elected that the material of the acting layer being Li alone, claims 10-18 have been withdrawn as directed toward a non-elected embodiment. Examiner notes for the record that none of the Drawings support an embodiment with two distinct acting layers. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting portion is composed of a backing layer, an acting layer, and an oxidation resistant layer (claim 6) must be shown or (s) canceled from the claim(s).  No new matter should be entered. As described in the below 112(b) rejection, claim 6 introduces a new “backing layer, acting layer, and oxidation resistant layer”; however, the Drawings do not support a target having these 3 layers (claim 1) and then the connecting portion having its own backing, acting, and oxidation resistant layers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in Figure 2, numerals 14 and 15 are not pointing to anything. They are in parentheses, which might imply that they are the same structure as backing layer 13, but Examiner cannot find any support for this interpretation in the Specification. Are layers 14 and 15 distinct from backing layer 13, or are they formed on/around backing layer 13?
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in Figure 3, numerals 14, 15, and 16 appear to all be pointing to the same area—the Figure is too blurry to see where each line is pointing. Is 15 on the top or is 14 on the top? Is 16 pointing to an intermediate portion between 14 and 15?
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 2, numeral 13 and numeral 122 appear to be pointing to the same thing. Claim 7 recites that the tubular member 122 and the support member 122 are welded together, which, when looking at Figure 2, further appears to support that numerals 122 and 13 are pointing to the same structure.   
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationships among the acting layer, the backing layer, the heat dissipating layer, and the anti-oxidation layer. 	These layers are all shown in Figure 2: backing layer 13, heat dissipating layer 12, acting layer 14, and anti-oxidation layer 15. Additionally, the election of species O1 in the 03/19/2021 Remarks indicates that the heat dissipating layer 12 and the backing layer 13 are the same layer. However, Applicant also elected a material of Cu for the heat dissipating layer 12, but elected a material of Ta-W alloy for the backing layer 13. If there is a layer 12 made from Cu and a layer 13 made from Ta-W, then clearly these layers are not the same layer.  	As described in the above Drawing Objection, it is unclear if Figure 2 intends to suggest that acting layer 14 and anti-oxidation layer 15 are the same as backing layer 13, since 14 and 15 are shown in parentheses. If these layers are all the same layer, taking into account the election of species O1, then this means that the heat dissipating layer 12, backing layer 13, acting layer 14, and anti-oxidation layer 15 are all the same layer.  	This renders claim 1 unclear, as claim 1 recites that the target comprises an acting layer, a backing layer, and a heat dissipating layer. These layers are listed separately and have different functions ascribed to them, e.g., “for generating” and “for supporting.” Therefore, the claim clearly suggests 3 distinct layers. However, as described above, the current record 
 	For the purposes of examination, Examiner assumes that the backing layer and the heat dissipating layer of claim 1 are intended to be the same structure.
Similarly, it is unclear what the structural relationship is between 13/14/15 and 122. Figure 2 appears to show 13 and 122 pointing to the same structure. 
In summary, looking at Figure 2 alongside the Claims, it is unclear what the structural relationships among 12, 13, 14, 15, 12, and 122 are. Are all of these components distinct? Or are some of them actually the same component? 

Claim 3 recites that the heat dissipating layer and the backing layer are connected by a HIP process. However, as noted above in the 112(b) rejection for claim 1, Applicant has stated on the record that the backing layer and the heat dissipating layer are the same feature. Therefore, it is unclear how the same feature can be connected to itself by an HIP process.
Claim 5 recites the limitation “the proton beam.”  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites “the acting layer on each tube of the tubular member.” However, parent claim 1 does not recite that the acting layer is “on” the tubes. Instead, claim 1 recites a distinct acting layer and a distinct heat dissipating layer including a tubular member composed of tubes. There is insufficient antecedent basis in the claims for the acting layer being “on each tube of the tubular member.” Therefore, the meaning of claim 6 is entirely unclear. 
Claim 6 recites “the tubular member forms a connecting portion between adjacent tubes.” However, parent claim 1 recited that the tubular member was composed of tubes, i.e., that the side-by-side tubes are the tubular member. Therefore, it does not make sense for claim 6 to state that the tubular member forms a connecting portion between adjacent tubes, which instead indicates that the tubular member is composed of a connecting portion and is distinct from the tubes. Thus, it is entirely unclear what the structural relationship is among the tubular member, the connecting portion, and the side-by-side tubes. 
Claim 6 recites “the connecting portion is composed of a backing layer, an acting layer and an oxidation resistant layer.” It is entirely unclear if the backing layer and acting layer are intended to be the same as or distinct from those recited in parent claim 1 by the same names. For the purposes of examination, Examiner assumes they are the same because Examiner cannot find support in the Drawings for a second backing layer and a second acting layer. 

Claim 6 recites the limitation “the centerline of the tube” in line 4.  There is insufficient antecedent basis for either the tube or the centerline in the claim.

Claim 6 recites “the acting layer is at an angle of at least 45 degrees from the centerline of the tube in the circumferential direction.” This limitation does not make geometric sense. If the acting layer is “covering” the tube (as recited earlier in the claim), then the distance from the “centerline” of the tube to the acting layer will be a straight line. It will not be an angle. A straight line, like a radius, can be drawn from the “centerline” of the tube (Examiner assumes this means a longitudinal axis extending through the tube) radially outwards towards the layer that is “covering” the tube. Again, this is not an angle, but a straight distance. 

Claim 7 recites “the heat dissipating layer further comprises a support member.” The relationship between the heat dissipating layer and the support member is unclear, as in Figure 2, it looks like the heat dissipating layer 12 and the support member 122 are pointing to the same area. Are the heat dissipating layer and the support member the same physical structure, or are they distinct structures? Or is one a subcomponent of the other? 

Claim 8 recites “the third support portion is in contact with another side opposite to a side of the tubular member connecting the acting layer.” The structural relationship between the third support portion, the tubular member, and the acting layer is rendered unclear by this limitation. Neither parent claims 1 nor 7 suggests that the tubular member “connects” to the acting layer. Additionally, the limitation appears to be incomplete—the side of the tubular member connects the acting layer to….what? 

Claim 8 recites “the third support portion is in contact with another side opposite to a side of the tubular member connecting the acting layer.” It is unclear what “another side” refers to—another side of what? The tubular member? The support member? The first or second support portion? 

Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Note from the Examiner about Claim Interpretation:
As detailed in the above Drawing Objections and 112(b) rejections, the claims in their present form suffer from numerous clarity issues. Many of the unclear terms/limitations are related to other unclear terms/limitations, thus compounding the lack of clarity. These issues have made performing an accurate search of the invention problematic. Examiner has put forth a substantive effort to extract the intended meaning of the claims and apply relevant art. However, many of the claims recite features that are mutually exclusive from the arrangements shown in the Drawings. In these cases, it may be impossible for the Examiner to determine which is correct—the claims or the Drawings.  	Moreover, the lack of clarity regarding if distinctly claimed features are, in fact, distinct, has made citing art difficult. For example, the current record indicates that the backing layer and heat dissipating layer of claim 1 are simultaneously the same component1,2 and different components3,4,5,6.  	Specifically, the term layer in the art is conventionally understood to refer to a distinct physical structure. See, for example, US 2002/0090194 at ¶ 32 describing Figure 2: “The target 200 may be a multilayer material having a first layer 202 and a second layer 204. These 202, 204 may be two different materials or bi-material (e.g., bi-metal7). The layers 202 and 204 may be adhered together.” This paragraph continues to describe how the first layer 202 performs a different function than the second layer 204, even though they “may be adhered together.” In other words, even though the layers may be adhered so as to form an integral compound structure, they are still distinct layers. If the layers are not distinct from each other, then this would be an alloy, which would carry a very different meaning.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 2054605208).
Regarding claim 1, Li teaches a target (13) for a particle beam generating device, wherein the target comprises: an acting layer (131) for generating the particle beam, a backing layer (132) for supporting the acting layer, and a heat dissipating layer (20) including a tubular member (21/22/23) composed of tubes arranged side by side.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-242422 A9 (“JP422”). 
Regarding claim 1, JP422 teaches (Figs. 3-1, 4, 5) a target for a particle beam generating device, wherein the target comprises: an acting layer (1A) for generating the particle beam, a backing layer (40) for supporting the acting layer, and a heat dissipating layer (40) including a tubular member composed of tubes (46a, 44) arranged side by side.

Claims 1, 2, 6, 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-196353 A10 (“JP353”). 
Regarding claim 1, JP353 teaches (Fig. 2) a target for a particle beam generating device, wherein the target comprises: an acting layer (11) for generating the particle beam, a backing layer (15) for supporting the acting layer, and a heat dissipating layer (15) including a tubular member composed of tubes (e.g., 12b,c,d) arranged side by side.

Regarding claim 2, JP353 anticipates all the elements of the parent claim and additionally teaches wherein the particle beam generating device is a neutron beam generating device, material of the acting layer is Li or an alloy thereof, and the acting layer undergoes a 7Li(p, n)7Be nuclear reaction with an incident proton beam to generate neutrons; or the material of the acting layer is Be or an alloy thereof, and the acting layer undergoes a 9Be(p, n)9B nuclear reaction with an incident proton beam to generate neutrons: “9Be(p,n)9B,” p. 5.

Regarding claim 6, JP353 anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the acting layer (11) on each tube (12b,c,d) of the tubular member covers at least 1/4 of the outer circumference of the tube (viewed from the top, the acting layer 11 covers the entirety of tubes 12b,c,d), the acting layer is at an angle of at least 45 degrees from the centerline of the tube in the circumferential direction11, the tubular member forms a connecting portion between adjacent tubes (see the space in between tubes ), the connecting portion is composed of a backing layer, an acting layer (as cited above in response to claim 1) and an oxidation resistant layer (brazing filler within 14, page 5).

Regarding claim 7, JP353 anticipates all the elements of the parent claim and additionally teaches wherein the heat dissipating layer (15) further comprises a support member (15/13 supports 14), a material of the support member is Cu (“copper,” page 5), the tubular member and the support member are welded or detachably connected or integrally formed by additive manufacturing (Fig. 2 shows an integral formation between tubular members 12 and 15), the support member and/or the tubular member comprise a cooling passage (“cooling water passages,” page 5).
Regarding claim 8, JP353 anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the support member (15) comprises a first support portion (rear side) and a second support portion (front side) disposed at both ends of the tubular member (12), the support member further comprises a third support portion (right side) connecting the first and second support portions, the third support portion is in contact with another side (bottom side) opposite to a side (top side) of the tubular member connecting the acting layer, cooling medium passes only through the support member, or both through the interior of each tube of the tubular member and the third support portion of the support member, or both through the interior of each tube and the first, second and third support portions of the support member (cooling water passes through tubes 12a-d, which are formed inside of support block 15).
Regarding claim 9, JP353 anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the first support portion (rear side) comprises a cooling inlet and a first cooling passage (see arrows for direction of flow), the second support portion (front side) comprises a cooling outlet and a second cooling passage (see arrows for direction of flow), the cooling medium enters interior of each tube of the tubular member through the first cooling passage from the cooling inlet, and then exits the cooling outlet through the second cooling passage (arrows show water entering in the rear side of 15 into the tubes 12 and then exiting through the front side of 15 via the tube 12 outlets), the cooling medium is water (“cooling water,” page 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 :
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP353 in view of Park (US 2017/0062086).
Regarding claim 3, JP353 anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the target further comprises  	an oxidation resistant layer (11), and a material of the oxidation resistant layer includes at least one of Al, Ti, Be and an alloy thereof or stainless steel (“The metal target 11 is made of beryllium,” page 5),  	an adhesion layer (14) is disposed between the acting layer and the backing layer (joint 14, because it is brazed, necessarily includes a brazing filler, page 5), and  	the heat dissipating layer is made of a heat conductive material or a material for both heat conduction and blistering suppression (“copper,” page 5),  	the backing layer is made of a material for suppressing blistering (“copper,” page 5),  	the heat dissipating layer and the backing layer are connected by a HIP process (e.g., “high-temperature isostatic pressing or high-temperature brazing,” page5). 
Additionally, JP353 states that it was conventionally known in the art at the time the invention was made to use tantalum for the material for suppressing blistering or the material (“tantalum,” bottom of page 1 and top of page 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized tantalum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
JP353 does not explicitly state that the adhesion layer material is Cu, Al, Mg, or Zn; or that the acting layer and the backing layer are connected by a casting, evaporation or 24Attorney Docket No. 0129896.126US32sputtering process.
Park does teach this. Park is in the same art area of boron neutron capture therapy (abstract) and teaches that it was known in the art at the time the invention was made to utilize aluminum as a brazing filler material (¶ 61), and the connect an acting layer and a backing layer via evaporation (¶ 59). 
The skilled artisan would have been motivated to utilize the aluminum material as the brazing filler for JP353’s brazing filler because it “can be tempered using heat and quench methods that do not involve deformation of the part,” unlike other materials, ¶ 61. The skilled artisan would have been motivated to utilize the evaporation method of Park to connect the acting and the backing layers in order to create a “very thin” layer that was “blister-resistant” as a middle layer between two components.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP353 in view of Uhland (US 8,524,006).
Regarding claim 5, JP353 anticipates all the elements of the parent claim and additionally teaches (Fig. 2) the backing layer (15), a proton beam with an energy in the MeV range (“11 MeV protons,” page 5), and a thickness of the backing layer is at least 50 μm (the ). 
JP353 does not explicitly state that the backing layer is a Ta-W alloy with 2.5-20% W. 
As explained in the above 112(b) rejection section, Examiner has assumed that Applicant intended the backing layer and the heat dissipating layer to be the same layer. Therefore, since the heat dissipating layer is copper (e.g., see claim 7), it does not make sense for this layer to also be Ta-W. However, for the purposes of compact prosecution, Examiner notes that it was already well-known in the art at the time the invention was made to use a Ta-W alloy as a target backing layer, as shown by Uhland. 
 Uhland is in the same art area of targets for producing nuclear reactions (abstract) and teaches (Fig. 3) such a target (12) having an acting layer (14) and a backing layer (16), wherein the backing layer may be a Ta-W alloy: “The protective layer 16 may include chromium and/or other materials, such as iridium, tantalum, tungsten, gold, niobium, aluminum, zirconium, or platinum, or a combination thereof,” col. 4, ll. 50-53. The skilled artisan would have been motivated to utilize the Ta-W alloy of Uhland because it is “inert to a chemical substance used when the layer 14 is chemically stripped off the target body 12 after bombardment. That is, the layer 16 may generally prevent unwanted radioisotope byproducts…such that the starting material may be reclaimed with ease in a relatively short amount of time,” col. 4, ll. 53-64. 
This combination does not explicitly state that the mass percentage of W is 2.5%o to 20%. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the W-to-Ta ratio within the alloy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the 
While both JP353 (“11 MeV protons,” page 5) and Uhland (col. 5, l. 33) teach a proton beam with an energy, neither explicitly states that the energy is within 1.881-10 MeV. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the beam energy range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Examiner notes that JP353’s 11 MeV protons is very close to the recited 10 MeV protons. The skilled artisan is well-aware of both the benefits and the consequences of raising or lowering the incoming beam energy, and little to no experimentation would be required to optimize this energy. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks, 03/19/2021, page 3: “(O1), the heat dissipating layer is the same as the backing layer.”
        2 Specification at [0035]: “The backing layer 13, the acting layer 14, and the anti-oxidation layer 15 on each tube are separately formed.”
        3 Claim 1 recites that “the target comprises: an acting layer for generating the particle beam, a backing layer for supporting the acting layer.” The listing of these layers as distinct components, plus the fact that they are given different recited functions, indicates that they are separate layers. 
        4 In Figure 2, backing layer is given reference numeral 13 and heat dissipating layer is given reference numeral 12, and they appear to be pointing to different areas, but this is complicated by the fact that 12 doesn’t appear to be pointing to anything in particular. 
        5 Remarks, 03/19/2021, page 2: “(A1), the material of the heating [sic] dissipating layer is Cu…(G2), the material of the backing layer is a Ta-W alloy.” 
        6 Specification at [0035]: “It should be understood that the backing layer 13, the acting layer 14, and the anti-oxidation layer 15 on each tube may also be integrally formed."
        7 “Bimetal refers to an object that is composed of two separate metals joined together. Instead of being a mixture of two or more metals, like alloys, bimetallic objects consist of layers of different metals,” en.wikipedia.org/wiki/Bimetal
        8 See the 14-page Foreign Reference in the file 07/17/019.
        9 See the 20-page Foreign Reference in the file 11/22/2019.
        10 See the attached 21-page Foreign Reference. 
        11 The geometric meaning of this limitation is unclear, as described in the above 112(b) rejection. The Specification at the end of [0035] states that “The acting layer 14 on each tube covers at least ¼ of the outer circumference of the tube, i.e., the angle of the acting layer in the circumferential direction from the centerline of the tube is at least 45 degrees.” This statement implies that, if the acting layer covers at least ¼ of the tube, then it will necessarily achieve the intended geometric angle. Thus, since the cited reference fulfills the “covering” limitation, Examiner assumes that whatever is intended by the angle limitation would then also be fulfilled by the cited reference.